By the Court

— Emmett, C. J.
Ve held in the case of Banning vs. Sibley, decided at this term, that if the facts stated by a garnishee leave a reasonable doubt as to whether he is owing the principal debtor, or has property in his hands belonging to him, judgment should be rendered in favor of the garnishee.
In the present case the principal debtor was the Sheriff of the County of Ramsey, and the alleged indebtedness accrued as fees for services rendered in his official capacity. The services, it appears, were in fact rendered by one G. W. Turnbull, one of the Sheriff’s deputies, who claims that he is entitled to the fees. In proof of which he shows that he rendered the services, and also produces an assignment from the Sheriff' of *418all the fees then due or to become due to such Sheriff, and which further contained an authority to said Turnbull to act as deputy Sheriff, and to receive the fees and emoluznents therefor, not only to the extent of those growing out of the services and’duties performed by said Turnbull, but evezi those of the Sheriff himself and all his other deputies. Whether the Sheriff could legally go to this extent we need not here decide; but he certainly would have the right, in order to secure the sezwices of any person as deputy, to give to him all the fees pertaining to the services he might render as such. Indeed, it seems to me that in the eye of the law a contract of that kind would be viewed with more favor than one by which the deputy was obliged to pay a portion of his earnings to his principal. An az'rangement like the latter has more the appearance of farming out an office, and as the law is not presumed to allow as fees any more than the sezwices are worth, a deputy who has to divide with his principal is under great temptatiozi to make up the loss by extortion.
There is still another difficulty in this case. These services, although rendered at the instance of the garnishees, yet it was known to the party rezidering them that the garnishees were acting merely as the attorneys of other parties; and whether they are to be held individually responsible for services thus rendered, for and on behalf of their clients, cannot be satisfactorily determined by the facts appearing in this case. So faz’, then, as the present case is concerned, it is not only uncertain that these fees are due to the judgment debtoz', (they being claimed, as We think rightfully, by the deputy rendering the services,) but is also very doubtful whether the paz’ties gaz’nisheed are liable therefor to any one.
These doubts under the rule established in the case referred to, of Banning vs. Sibley, determine this case in favor of the garnishees, and render it unnecessary to consider another question of great importance, which has suggested itself in the examination of this case, but which was not az-gued — Whether it is not equally against public policy to permit the pay of a public officer to be garnisheed, whether the same come to him by way of a fixed salary, or in the shape of fees only.
Judgment affirmed.